This cause was filed in this court on September 20, 1920; notice to file brief on or before July 1, 1923 was given plaintiff in error on the 25th day of April, 1923, and on July 31, 1923, this cause was assigned for submission. No brief having been filed by plaintiff in error in obedience to Rule 7 of this court, nor any excuse offered by him for such failure, it will be presumed that the appeal has been abandoned and the same should be dismissed, and it is so ordered.
By the Court: It is so ordered.